Citation Nr: 0007342	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-12 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for fractures of the 
lumbar spine, with right lower extremity symptoms.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957, with 1 year and 10 months prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision rendered by 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.

This case was previously before the Board in October 1999, at 
which time the Board remanded the case to the RO for the 
purpose of affording the veteran a right to an "in-person" 
hearing before a Board Member.  In October 1999, the veteran 
submitted a letter to the RO stating that he no longer 
desired an "in-person" Board hearing, and that he wished to 
have the case returned to the Board for appellate 
consideration.  As the case has been returned, the Board now 
undertakes appellate review.  





FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran has bilateral hearing loss, as defined by VA 
regulations. 

2.  There is medical evidence of record sufficient to show 
that the veteran's bilateral hearing loss is causally or 
etiologically related to service.

3.  There is medical evidence of record sufficient to show 
that the veteran's diagnosed left ear tinnitus is causally or 
etiologically related to service.

4.  There is no medical evidence of a nexus or link relating 
the veteran's currently diagnosed vertigo to active duty 
service.

5.  There is no medical evidence of a nexus or link relating 
the veteran's currently diagnosed lumbar spine disability to 
active duty service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (1999).

2.  The veteran's left ear tinnitus was incurred during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (1999).

3.  The veteran's claim of entitlement to service connection 
for vertigo is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The veteran's claim of entitlement to service connection 
for a lumbar spine disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

At the outset, it is apparent that the veteran's service 
medical records (SMRs) for his periods of service are 
unavailable from the National Personnel Records Center 
(NPRC).  The RO has undertaken all reasonable efforts to 
reconstruct the SMRs from alternative sources, but such 
efforts have been largely unsuccessful.  The Board notes that 
the veteran has been notified by VA of the efforts made to 
locate these records.  See Hayre v. West, No. 98-7046 (Fed. 
Cir. Aug. 16, 1999).  The Board further notes, however, that 
for the purposes of analyzing whether the veteran's claims 
are well grounded, the Board accepts as true the veteran's 
contentions that he sustained injuries to his ears and lumbar 
spine during service.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, under the circumstances, the Board does 
not believe any useful purpose would be served by remanding 
the case for any further search for records. 

I.  Service connection for bilateral hearing loss and 
tinnitus

Initially, the Board finds that the veteran's bilateral 
hearing loss and tinnitus claims well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the claims are 
plausible; meritorious on its own or capable of 
substantiation.  Grivois, 6 Vet. App. at 140 (1994); Murphy, 
1 Vet. App. at 81 (1990). 

A May 1997 VA audiological examination report recited the 
veteran's complaints of gradually decreasing hearing and 
constant, bilateral tinnitus, over the previous two years.  
The examiner noted that the veteran's "history is positive 
for military noise exposure."  In pertinent part, puretone 
threshold testing of the right ear revealed 40 dB at 3000 
hertz and 60 dB at 4000 hertz, while left ear testing 
revealed 50 dB at 3000 hertz and 65 dB at 4000 hertz.  Speech 
recognition scores, based on the Maryland CNC word list were 
88 percent in the right ear and 90 percent in the left ear.  
The examiner interpreted these readings to demonstrate that 
the veteran suffered from mild to moderately severe high 
frequency sensorineural hearing loss from 3000 through 8000 
hertz. 

A June 1997 VA audiological-ear disease examination report 
noted a review of the May 1997 VA audiological examination 
report.  The veteran complained of bilateral tinnitus, worse 
in the left ear than on the right.  It was noted that the 
audiogram revealed mild to moderately severe high frequency 
sensorineural hearing loss, bilaterally.  The assessment was 
"[b]ilateral sensorineural hearing loss.  This is consistent 
with noise exposure while in the military."

A June 1997 VA neurological disorders examination report 
recounted that the veteran had a history of constant ringing 
in the left ear.  The diagnoses included constant ringing of 
the left ear with vertigo.

A December 1999 note from a private physician associated with 
the Trover Clinic, Dr. Matson, stated that the veteran had 
"occupational noise exposure while on active duty.  He now 
has [a] hearing deficit . . ."

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (1999), which 
states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A review of the medical evidence indicates that, in 
accordance with the auditory threshold readings recorded in 
the May 1997 VA audiological examination report, the veteran 
meets the criteria for bilateral hearing impairment as 
defined by the applicable regulation, 38 C.F.R. § 3.385, on 
the basis that at least a 40 dB loss was detected in both 
ears at the applicable puretone thresholds.  

Moreover, as the medical evidence contains one VA opinion 
stating that the veteran's bilateral hearing loss is 
consistent with noise exposure while in the military, coupled 
with a similar opinion from Dr. Matson, service connection 
for bilateral hearing loss is warranted as the preponderance 
of the evidence demonstrates that the veteran's bilateral 
hearing loss is attributable to acoustic trauma sustained in 
service. 

With regard to the veteran's tinnitus claim, the Board notes 
that although the veteran has reported bilateral tinnitus, 
the only diagnosis relating to tinnitus is for left ear 
tinnitus only.  Although the medical evidence does not 
specifically relate the veteran's left ear tinnitus to 
acoustic trauma sustained in service - as it does for 
bilateral hearing loss - it is pertinent to point out that 
the veteran's service-connected bilateral hearing loss began 
during service and is sensorineural or high frequency in 
type.  It is the Board's judgment that the evidence is at 
least in equipoise as to whether the veteran's left ear 
tinnitus is etiologically related to his exposure to 
excessive noise during service.  Accordingly, service 
connection for left ear tinnitus is warranted.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

II.  Service connection for Vertigo

The May 1997 VA audiological examination report stated that 
the veteran complained of dizziness episodes, which occur 
once a week and last only a few seconds at a time.  

A VA neurological examination on June 7, 1997 the veteran 
complained of dizziness and vertigo on average of once a 
week, lasting a few seconds.  The examiner made a diagnosis 
of constant ringing in the left ear with vertigo.  The 
physician stated that it may be related to his ear and that 
therefore he would ask an ENT physician to see the veteran.  

A June 28, 1997 VA audiological-ear disease examination 
report recounted that the veteran complained of vertigo twice 
monthly, lasting a few seconds at a time.  Objectively, the 
ears were within normal limits.  The physician diagnosed 
bilateral sensorineural hearing loss consistent with his 
noise exposure while in the military.  The physician entered 
a separate assessment for vertigo and said the etiology of 
the vertigo was unknown.  

A July 1997 VA magnetic resonance imaging (MRI) of the brain 
revealed that there was fluid and/or soft tissue change in 
the preponderance of the left mastoid air cells with no 
masses or hemorrhages, but there were punctuate areas of 
increased T2 signal in the deep white matter of both frontal 
lobes, which were noted to be suspicious for small 
infarctions and/or demyelination.  There was also mild to 
moderate atrophy detected.  The above findings were noted to 
constitute an abnormality that needed attention.  A July VA 
MRI of the internal auditory canals revealed a minor 
abnormality, but there were no posterior fossa masses. 

VA treatment records in August 1998 show that the veteran 
suffered from bilateral ear otitis infections. 

Although there are no SMRs to show that the veteran suffered 
from vertigo in service, for the purposes of determining 
whether his claim is well grounded, the Board accepts as true 
the veteran's statements that he did have at least one 
episode of vertigo during service.  King at 21.  The Board 
also finds that the second prong for finding the veteran's 
claim well grounded has been fulfilled, as there is a current 
medical diagnosis of vertigo.  However, as there is no 
medical evidence linking his vertigo to a disease or injury 
sustained during service, the Board cannot find the veteran's 
claim well grounded.  One examiner in early June 1997 made a 
tentative association of the vertigo with the hearing 
impairment in the left ear, but he admittedly was uncertain 
about it and referred the veteran to a specialist for a more 
authoritative opinion.  His opinion, therefore, cannot be 
relied upon without some additional support to serve as a 
basis for holding that vertigo is associated with tinnitus or 
impaired hearing.  Indeed, the later June 1997 VA 
audiological-ear disease examination report stated that the 
vertigo was of unknown etiology.  The specialist entered a 
separate diagnostic assessment.  The problem then with the 
veteran's claim is that there is no probative medical 
evidence linking vertigo with the veteran's tinnitus or 
impaired hearing.  Additionally, as there is no medical 
evidence that the veteran complained of, was treated for, or 
was diagnosed with, vertigo between the time he was 
discharged from service and May 1997, there is no basis for 
finding the claim well grounded pursuant to the chronicity 
provisions of 38 C.F.R. § 3.303(b), or by way of continuity 
of symptomatology under Savage. 

In support of his claim for service connection for vertigo, 
the veteran has presented hearing testimony and written 
contentions.  However, as a matter of law, these statements 
do not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence showing that the veteran's vertigo is related to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

III.  Service connection for a lumbar spine disability

The veteran contends that because of an injury he incurred to 
his low back in service, his lumbar spine was sufficiently 
weakened to result in the lumbar spine fracture he sustained 
subsequent to service.

A June 1997 VA neurological examination report stated that 
the veteran complained of low back pain, which has persisted 
since service, and has more recently been accompanied by pain 
radiation and numbness down the right leg.  The diagnosis was 
low back pain with radiation of pain and numbness in the 
right leg.  Review by the examiner of contemporaneous X-rays 
of the lumbar spine was noted.  This X-ray report revealed 
superior healed endplate fractures of L2, L3, and, to a 
lesser extent, L5.  This was noted to be a major abnormality.

A July 1997 VA radiology report revealed that there was a 
central compression deformity of the superior endplates of L2 
and L3, but there were no posterior disc bulges.  

VA treatment records in December 1997, January 1998, and 
September 1998 noted the veteran's complaints of chronic low 
back pain and the veteran's history of a post-service 
fracture of the lumbar spine.  The relevant assessments were 
reported to be low back pain. 

Although there are no SMRs to show that the veteran suffered 
from a lumbar spine injury in service, for the purposes of 
determining whether the his claim is well grounded, the Board 
accepts as true the veteran's statements that he did have at 
a low back injury during service.  King at 21.  The Board 
also finds that the second step for finding the veteran's 
claim well grounded has been fulfilled, as there is a current 
medical diagnosis of a lumbar spine disability.  However, as 
there is no medical evidence linking his lumbar spine 
disability to a disease or injury sustained during service, 
the Board cannot find the veteran's claim well grounded.  
Indeed, none of the medical evidence suggests either a direct 
nexus between his lumbar spine disability and service, or, as 
contended by the veteran, that his post-service lumbar spine 
fracture was caused by a previous in-service injury to the 
lumbar spine.  Additionally, aside from the fact that the 
veteran suffered a lumbar spine disability since separation 
from service, there is no medical evidence that the veteran 
complained of, or was treated for, his lumbar spine 
disability between the time he was discharged from service 
and June 1997.  Thus, there is no basis for finding the claim 
well grounded pursuant to the chronicity provisions of 
38 C.F.R. § 3.303(b), or by way of continuity of 
symptomatology under Savage. 

In support of his claim for service connection for a lumbar 
spine disability, the veteran has presented hearing testimony 
and written contentions.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claim 
well grounded.  See Espiritu at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
the veteran's lumbar spine disability is related to service.  
By this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette at 69 
(1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the laws and regulations governing 
monetary awards. 

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing monetary 
awards. 

A well-grounded claim not having been submitted, service 
connection for vertigo is denied.

A well-grounded claim not having been submitted, service 
connection for a lumbar spine disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

